Citation Nr: 0211453	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for status post-laminectomy with intervertebral disc 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June 1970 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The record reflects that by rating decision dated in 
September 2001, the RO granted service connection for hearing 
loss and for tinnitus, and assigned disability ratings of 10 
percent for each disorder.  The RO also denied the appellant 
a total disability evaluation based upon individual 
unemployability.  Because the appellant has not filed a 
notice of disagreement as to any aspect of the September 2001 
rating decision, none of its issues are before the Board for 
appellate review.  See 38 U.S.C.A. § 7105(a).


FINDING OF FACT

The appellant's lumbar degenerative disc disease is 
characterized by persistent symptoms compatible with sciatic 
neuropathy, accompanied by characteristic pain, muscle spasm, 
and other neurological findings.  


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent disability 
rating, the maximum available under the Rating Schedule, are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

As noted below, in this decision the Board is granting the 
appeal, and assigning the disability in question the maximum 
schedular rating.  In light of this disposition, no further 
development of the claim is warranted.    




The Merits of the Claim

The appellant seeks an increased rating for a low back 
disorder.  He argues that although he injured his back in a 
post-service employment incident, (which was also subsequent 
to the grant of service connection), the back symptoms of his 
service-connected disorder are in fact inseparable from those 
of the non-service-connected disorder, and that an increased 
rating should therefore be awarded.  

The appellant's claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

The appellant's disability is currently evaluated under the 
provisions of Diagnostic Code 5293, pertaining to 
intervertebral syndrome.  Mild symptoms are rated as 10 
percent disabling under Code 5293.  A 20 percent rating is 
for assignment for moderate intervertebral disc syndrome, 
with recurrent attacks.  A 40 percent evaluation is provided 
where there is evidence of severe recurring attacks with 
intermittent relief.  A rating of 60 percent requires a 
pronounced disorder, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of deceased disc, with 
little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

Because 38 C.F.R. § 4.71a, Diagnostic Code 5293 in part 
involves inquiry into the resulting loss of range of motion 
due to nerve defects and resulting pain associated with 
injury to the sciatic nerve, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must be considered.  See VAOPGCPREC 36-97 
(December 12, 1997); Johnson v. Brown, 9 Vet. App. 7 (1996).

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6.

Prior to the enactment of the VCAA, it was well-settled law 
that in order to trigger VA's obligation to assist in the 
development of an increased rating claim, a claimant would 
only need submit his competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994). 

The VCAA has not altered this well-established law.  Indeed, 
and as noted above, the VCAA specifically provides in part 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

Having carefully considered the evidence of record in light 
of the appellant's contentions and the applicable law, the 
Board will grant the benefit sought, and assign a 60 percent 
disability rating, the maximum schedular evaluation under 
applicable law.    

The record reflects that shortly after he was discharged from 
active service, the appellant was afforded a VA examination 
that detected intervertebral disk syndrome at the L5-S1 
level.  He was also diagnosed to be status-post laminectomy 
and diskectomy at the L5-S1 level with residuals.  The 
diagnoses were made upon both clinical examination and upon 
review of the appellant's service medical records, which 
showed that he had undergone the surgical procedure in April 
1982.  By rating decision dated in April 1995, service 
connection was granted for a chronic back condition, and a 10 
percent disability rating was assigned.  

In January 1997, the appellant injured his back while 
shoveling snow.  Both medical records associated with care 
for that injury, as well as a VA examination in June 1997, 
indicate that the appellant then sustained a herniated disk 
at the L4-5 level, and that left-sided radiculopathy and 
other residuals then ensued.  

The record indicates that the appellant has been under 
continuous care by multiple medical care providers, including 
orthopedists, neurologists, and physical therapy specialists, 
since the January 1997 accident.  Beginning in January 1997 
and continuing thereafter, the appellant's disc injury and 
resulting degenerative disc disease has, on a relatively 
constant basis, resulted in left-sided sciatica, pain, loss 
of range of motion, significantly diminished capacity to 
lift, stand, or sit for extended periods and spasms.  

The record contains two medical opinions, from VA physician 
William McDevitt, M.D., essentially indicating that as of 
April 1999, the appellant's L5-S1 service-connected 
disability may be separated from his non-service-connected 
L4-L5 disability on the basis of both causation and resulting 
symptoms.  Conversely, some VA and non-VA physicians have 
continually linked the two injuries and their residuals for 
treatment purposes.  See, e.g., treatment records of Max Ots, 
M.D.; Percy Karanjia, M.D.; Donald B. Kelman, M.D.; Vijay 
Singh, M.D., VA treatment records dated July 1997, et. seq.

Under applicable law, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue. Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

In this matter, it is undisputed by record that both the 
service-connected and non-service-connected incidents had an 
impact upon the appellant's L-5 disc.  Dr. McDevitt's opinion 
is based upon the correct facts of record as they gave rise 
to the appellant's back disorder, and he provides well 
founded reasoning to support his opinion.  The Board 
acknowledges that this opinion is sound the RO's reliance 
upon this opinion is certainly a reasonable adjudicative 
determination.  On the other hand, however, the Board finds 
the bulk of the medical providers who have addressed these 
same question in treatment records both before and after Dr. 
McDevitt, have either intermingled both the service-connected 
and the non-service-connected incidents and residuals, or 
have indicated to one degree or another that they find it 
difficult or impossible to clearly distinguish between the 
manifestations of service connected and the nonservice 
connected back injuries.   

In order to deny this claim, the Board believes that the 
medical evidence would need to continually or compellingly 
show that the manifestations of the service connected and 
nonservice connected back injuries may be distinguished for 
rating purposes.  While the Board has considered and 
appreciates Dr. McDevitt's factually well supported opinion, 
the bulk of the medical treatment records do not, and perhaps 
cannot make this distinction.  The Board would particularly 
single out the 1997 report of Dr. Karanjia in this regard.  
In any event, the record as presently constituted indicates 
that a state of relative equipoise has been reached, 
mandating that the benefit of the doubt rule be applied.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993). 

Because this decision grants the maximum available schedular 
rating under Diagnostic Code 5293, further consideration or 
discussion of the factors set forth in 38 C.F.R. §§ 4.40 and 
4.45 is not warranted.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).
  

ORDER

A 60 percent disability rating is granted for intervertebral 
disc syndrome, subject to the statutes and regulations 
governing the payment of monetary awards.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

